


Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) made and
entered into as of May 7, 2013, by and between VALASSIS COMMUNICATIONS, INC., a
Delaware corporation whose principal place of business is located at 19975
Victor Parkway, Livonia, Michigan 48152 (the “Corporation”), and Ronald L.
Goolsby (the “Executive”).
WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement effective as of March 18, 1992, as amended December 22, 1994, May 9,
1995, December 21, 1995, January 7, 1997, December 15, 1998, December 22, 1999,
December 22, 2000, January 14, 2002, January 17, 2003, January 23, 2004, January
28, 2005, January 30, 2006, January 1, 2007, March 2, 2007, December 30, 2008,
June 15, 2010, February 17, 2011, August 22, 2011 and March 14, 2013
(collectively, the “Prior Employment Agreement”); and
WHEREAS, the Corporation and the Executive desire to consolidate the Prior
Employment Agreement by amending and restating it herein.
IN CONSIDERATION of the mutual promises, covenants and agreements set forth
below, it is hereby agreed as follows:
1.
Employment and Term.

(a)
The Corporation agrees to employ the Executive, and the Executive agrees to
remain in the employ of the Corporation, in accordance with the terms and
provisions of this Agreement for the period set forth below (the “Employment
Period”).

(b)
The Employment Period shall commence as of March 18, 1992 and shall continue
until the close of business on December 31, 2015.

2.
Duties and Powers of Executive.

(a)
Position. The Executive shall serve as the Chief Operating Officer. This title
is subject to change during the Employment Period.

(b)
Duties. During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially his full business time and attention during normal business hours
to the business and affairs of the Corporation and to the discharge of his
duties hereunder. The Executive shall perform his duties hereunder subject to
the customary oversight by the Chief Executive Officer and the Board of
Directors of the Corporation (the “Board”).

3.
Compensation.

The Executive shall receive the following compensation for his services
hereunder to the Corporation:
(a)
Salary. The Executive's Annual Base Salary (“Annual Base Salary”), payable on a
biweekly basis, shall be at the annual rate of not less than $500,000. The Board
may from time to time direct such upward adjustments in Annual Base Salary and
other compensation and benefits as the Board deems to be necessary or desirable,
including, without limitation, adjustments in order to reflect increases in the
cost of living. Annual Base Salary shall not be reduced after any increase
thereof. Any increase in Annual Base Salary and/or other compensation and
benefits shall not serve to limit or reduce any other obligation of the
Corporation under this Agreement.

(b)
Annual Cash Bonus. Commencing on January 1, 2013, with respect to each six month
period ending on June 30 and December 31 thereafter during the Employment
Period, the Executive shall be paid by the Corporation a cash bonus on the
following basis: (i) 50% in accordance with the performance targets (the
“Targets”) set by the Board and/or the Compensation/Stock Option Committee (the
“Committee”), and (ii) 50% in accordance with performance targets set by the
President & Chief Executive Officer of the Corporation. Such targets may be
semi-annual, annual or a combination of both. The target annual cash bonus will
be 100% of the Annual Base Salary (the “Target Award”). The actual amount of the
award shall range from zero to 130% of the Target Award based upon achievement
of specified performance objectives as set by the Board, the Committee and/or
the President & Chief Executive Officer, as applicable. Each such bonus shall be
paid promptly after the end of the applicable performance period.


1

--------------------------------------------------------------------------------




(c)
Retirement, Incentive and Welfare Benefit Plans. During the Employment Period
and so long as the Executive is employed by the Corporation, he shall be
eligible to participate in all incentive, savings, retirement and welfare plans,
practices, policies and programs including, without limitation, Valassis
Employees' Profit Sharing Plan, its 401(k) Retirement Savings Plan, its Flex
Plan, its death benefit plans, its disability benefit plans, and its medical,
dental and health and welfare plans (the “Plans”) applicable generally to
employees and/or other executives of the Corporation.

(d)
Expenses. The Corporation agrees to reimburse the Executive for all expenses,
including those for travel and entertainment, properly incurred by him in the
performance of his duties hereunder in accordance with policies established from
time to time by each Board and the Executive shall account to the Corporation
for such expenses. Any reimbursements or payments under this subsection (d)
shall be made within thirty (30) days after the proper delivery by the Executive
of such evidence of legal fees and expenses that the Corporation may require,
but in no event will the reimbursement payment be made later that the end of the
calendar year following the calendar year in which the expense is incurred.

(e)
Fringe Benefits. During the Employment Period and so long as the Executive is
employed by the Corporation, the Corporation shall furnish an automobile to the
Executive and pay all of the related expenses for gasoline, insurance,
maintenance and repairs, in each case according to the policy of the
Corporation. Any amounts paid by the Corporation under this subsection (e) shall
be made within thirty (30) days after the proper delivery by the Executive of
such evidence of legal fees and expenses that the Corporation may require, but
in no event will the reimbursement payment be made later that the end of the
calendar year following the calendar year in which the expense is incurred.

(f)
Vacation and Other Absences. During the Employment Period and so long as the
Executive is employed by the Corporation, he shall be entitled to paid vacation
and such other paid absences whether for holidays, illness, personal time or any
similar purposes, in accordance with the plans, policies, programs and practices
of the Corporation in effect from time to time.

(g)
Financial Planning. During the Employment Period, the Corporation shall furnish
to the Executive financial planning, tax and estate preparation services.

4.
Termination of Employment.

(a)
Death or Disability. The Executive's employment shall terminate automatically
upon the Executive's death during the Employment Period. If the Corporation
determines in good faith that Disability (as defined below) of the Executive has
occurred during the Employment Period, it may give to the Executive written
notice in accordance with Section 9(b) of this Agreement of its intention to
terminate the Executive's employment. In such event, the Executive's employment
with the Corporation shall terminate effective on the 30th day after receipt of
such notice by the Executive (the “Disability Effective Date”), provided, that
within the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive's duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive's duties
with the Corporation for a period of at least 180 days during any 12 month
period as a result of incapacity due to mental or physical illness.

(b)
By the Corporation for Cause. The Corporation may terminate the Executive's
employment during the Employment Period for Cause. For purposes of this
Agreement, “Cause” shall mean (i) the conviction of the Executive for the
commission of a felony, (ii) action by the Executive involving willful
malfeasance or gross negligence or failure to act by the Executive involving
material nonfeasance, which, at the time of such willful malfeasance or gross
negligence or material nonfeasance, has a material adverse effect on the
Corporation or (iii) the failure by the Executive to follow directives of the
Board (to the extent permitted by law) or the Chief Executive Officer of the
Corporation or the failure to meet reasonable performance standards established
by the Chief Executive Officer of the Corporation.

(c)
Notice of Termination. Any termination by the Corporation for Cause shall be
communicated by Notice of Termination to the Executive in accordance with
Section 9(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination,” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated and (iii) if the Date of Termination (as defined in
Section 4(d)) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice). The failure by the Corporation to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Corporation hereunder or preclude the
Corporation from asserting such fact or circumstance in enforcing the
Corporation's rights hereunder.


2

--------------------------------------------------------------------------------




(d)
Date of Termination. “Date of Termination” means (i) if the Executive's
employment is terminated by the Corporation for Cause, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, (ii) if the Executive's employment is terminated by the Corporation other
than for Cause or Disability, the Date of Termination shall be the date on which
the Corporation notify the Executive of such termination and (iii) if the
Executive's employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

(e)
Relocation. The Corporation reserves the right to require the Executive to
relocate Executive's principal place of business to the Corporation's
headquarters in Livonia, Michigan (“Headquarters”) and to relocate Executive's
household to within 100 miles of Headquarters by providing reasonable notice of
the requirement. Requiring such relocation shall not constitute a termination or
other breach of this Agreement. Executive's refusal or failure to timely
relocate in compliance with such notice of this relocation requirement shall
constitute a voluntary resignation and the Executive shall not be entitled to
severance pay or further compensation under this Agreement or otherwise.

5.
Obligations of the Corporation upon Termination

(a)
Termination Other Than for Cause. During the Employment Period, if the
Corporation shall terminate the Executive's employment (other than in the case
of a termination for Cause) or the Executive's employment shall terminate by
reason of death or Disability (termination in any such case referred to as
“Termination”):

(i)
the Corporation shall pay to the Executive in a lump sum in cash the sum of (1)
the Executive's Annual Base Salary through the Date of Termination to the extent
not theretofore paid and (2) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid (the sum
of the amounts described in clauses (1) and (2) shall be hereinafter referred to
as the “Accrued Obligations”). The amounts specified in this Section 5(a)(i)
shall be paid within 30 days after the Date of Termination; and

(ii)
in the event of Termination other than by reason of the Executive's death or
Disability, then beginning on the biweekly payment date next following the
Termination and on each biweekly payment date thereafter until the end of the
Employment Period (the period from such Date of Termination until the end of the
Employment Period herein called the “Severance Period”), the Corporation shall
pay to the Executive an amount equal to the biweekly installment of the
Executive's rate of Annual Base Salary in effect as of such Date of Termination;
and

(iii)
in the event of Termination other than by reason of the Executive's death or
Disability, the Corporation shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination an amount equal to the Executive's
then current maximum annual bonus opportunity; and

(iv)
in the event of Termination other than by reason of the Executive's death or
Disability, then, during the Severance Period, the Corporation shall continue
medical and welfare benefits on a monthly basis to the Executive and/or the
Executive's family at least equal to those which would have been provided if the
Executive's employment had not been terminated, such benefits to be in
accordance with the most favorable medical and welfare benefit plans, practices,
programs or policies (the “M&W Plans”) of the Corporation as in effect and
applicable generally to other senior executives of the Corporation and their
families during the 90-day period immediately preceding the Date of Termination
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other senior executives of the Corporation (but on a
prospective basis only unless, and then only to the extent, such more favorable
M&W Plans are by their terms retroactive), provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
benefits under the M&W Plans shall be reduced as provided in Section 6 of this
Agreement. For purposes of determining eligibility of the Executive for benefits
under the M&W Plans, the Executive shall be considered to have remained employed
until the end of the Severance Period. The parties intend that continued
coverage under the M&W Plans shall not constitute a 'deferral of compensation'
under Treas. Reg. Section 1.409A- 1 (b) during the period the Executive would be
entitled to continuation coverage under Section 4980B (COBRA) (typically 18
months) or during any period in which such continued coverage qualifies as a
'limited payment' of an 'in kind' benefit under Treas. Reg. Section
1.409A-l(b)(9)(v)(C) and (D). Any portion of the continued coverage under the
M&W Plans that is subject to Section 409A of the Code is intended to qualify as
a 'reimbursement or in-kind benefit plan' under Treas. Reg. Section
1.409A-3(i)(1)(iv). If the Corporation reimburses the Executive for the amount
of any benefit under this subsection (iv), such reimbursement shall be made on
or before the last day of the Executive's taxable year following the taxable
year in which the expense was incurred. In no event shall the amount that the
Corporation pays for any such benefit in any one year affect the amount that it
will pay in any other year, and in no event shall the benefits described in this
paragraph be subject to liquidation or exchange.


3

--------------------------------------------------------------------------------




(v)
Notwithstanding the payment schedules contained elsewhere in this Section 5, to
the extent necessary to comply with the requirements of Section 409A of the
Code, if the Executive is a 'specified employee' (as defined below) at the time
of his termination of employment, the payments under Section 5(a)(ii) shall not
be made before the date which is six (6) months and one (1) day after the date
of the Executive's termination of employment (or, if earlier, the date of his
death). For purposes of the preceding sentence, a 'specified employee' shall
have the meaning set forth in Section 1.409A-1(i) of the Final Regulations under
Section 409A of the Code. As provided by Section 409A of the Code and the
regulations thereunder, however, no delay shall apply to payments under Section
5(a)(ii) of the Agreement to the extent the aggregate amount of such payments
does not exceed the lesser of: two (2) times the Executive's annualized
compensation based upon his annual rate of pay for services provided to the
Corporation for the calendar year preceding the Corporation's taxable year in
which the Executive has a 'separation from service' (as such term is used in
Section 409A of the Code) or two (2) times the limit on compensation set forth
in Section 401(a)(l7) of the Code for the year in which the Executive has a
separation from service (the 'Designated Compensation Amount'). Any (1) amounts
otherwise payable under the terms of Section 5(a)(ii) during the six (6) month
period beginning on the date of the Executive's termination of employment that
are in excess of the Designated Compensation Amount and (2) other payments under
this Section 5 that are delayed as provided for in this Section 5(c) will be
paid in full within thirty (30) days after the end of such six (6) month period,
with the remaining payments made on the schedule provided in the applicable
subsection of this Section 5.

(b)
Termination by the Corporation for Cause. Subject to the provisions of Section 6
of this Agreement, if the Executive's employment shall be terminated for Cause
during the Employment Period, the Corporation shall have no further obligations
to the Executive under this Agreement other than the obligation to pay to the
Executive Annual Base Salary through the Date of Termination plus the amount of
any compensation previously deferred by the Executive, in each case to the
extent theretofore unpaid.

6.
Full Settlement; Mitigation.

The Executive shall make reasonable efforts to mitigate damages by seeking other
comparable employment. To the extent that the Executive shall receive
compensation or benefits from such other employment, the payments to be made and
the benefits to be provided by the Corporation as provided herein shall be
correspondingly reduced. If the Executive shall fail to make reasonable efforts
to mitigate damages by seeking other comparable employment, the Corporation's
obligations hereunder shall cease until such time as the Executive commences to
make such efforts. If the Executive finally prevails with respect to any dispute
among the Corporation, the Executive or others as to the interpretation, terms,
validity or enforceability of (including any dispute about the amount of any
payment pursuant to) this Agreement, the Corporation agrees to pay all legal
fees and expenses which the Executive may reasonably incur as a result of any
such dispute; provided, however, that if the Executive is not entitled to
recover such legal fees and expenses pursuant to the foregoing provisions of
this Section 6, the Executive shall not be entitled to recover any such legal
fees or expenses, and he hereby waives any rights to such recovery, under any
provision of the By-laws (now or hereafter in effect) of the Corporation which
provide for indemnification of or payment to the Executive of legal fees and
expenses. Any amounts paid by the Corporation under this Section 6 shall be made
within thirty (30) days after the proper delivery by the Executive of such
evidence of legal fees and expenses that the Corporation may require, but in no
event will the reimbursement payment be made later that the end of the calendar
year following the calendar year in which the expense is incurred.
7.
Confidential Information and Competitive Conduct.

(a)
Confidential Information. The Executive shall hold in a fiduciary capacity for
the benefit of the Corporation all secret, confidential information, knowledge
or data relating to the Corporation or any of its affiliated companies, and its
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Corporation or any of its affiliated companies
and which shall not have been or now or hereafter have become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement). During the Employment Period and for a period of 5
years thereafter, the Executive shall not, without the prior written consent of
the Corporation or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Corporation and those designated by it.


4

--------------------------------------------------------------------------------




(b)
Covenant Not to Compete or Solicit. During the Employment Period, the Executive
shall not offer or sell any products or services that compete for sales
promotion dollars in any market with the businesses of the Corporation, nor
shall he render services to any firm, person or corporation so competing with
the Corporation, nor shall he have any interest, direct or indirect, in any
business that is so competing with the businesses of the Corporation; provided,
however, that ownership of five percent or less of any class of debt or equity
securities which are publicly traded securities shall not be a violation of this
covenant. The Corporation, at its sole option and in its sole discretion, may
choose to subject the Executive to additional non-competition and
non-solicitation provisions for up to two additional years (which may be
exercised in separate one year periods) after the end of the Employment Period
(or up to two additional years after the Date of Termination in the event of the
termination of this Agreement prior to the end of the Employment Period) so long
as the Corporation shall pay to the Executive with respect to each such
additional year as to which it has exercised its option an amount equal to the
Executive's then Annual Base Salary in biweekly installments during such year.
The first year of such extension shall be exercised (if at all) at the option of
the Corporation upon written notice to the Executive not later than 60 days
prior to the end of the Employment Period (or within ten business days after the
Date of Termination in the event of the termination of this Agreement prior to
the end of the Employment Period). The second year of such extension shall be
exercised (if at all) at the option of the Corporation upon written notice to
the Executive not later than 60 days prior to the end of the exercised first
year of such extension. So long as the Executive is employed hereunder, and for
any additional period of time described in the preceding sentences of this
Section 7(b), the Executive shall not, directly or indirectly, (i) solicit any
employee of the Corporation or of any of its affiliated companies with a view to
inducing or encouraging such employee to leave the employ of the Corporation or
any of its affiliated companies for the purpose of being hired by the Executive,
any employer affiliated with the Executive or any other organization, or (ii)
solicit, take away, attempt to take away, or otherwise interfere with the
Corporation's or its affiliated companies business relationship with any of its
respective customers.

(c)
In the event of a breach or threatened breach of this Section 7, the Executive
agrees that the Corporation shall be entitled to injunctive relief in a court of
appropriate jurisdiction to remedy any such breach or threatened breach, the
Executive acknowledging that damages would be inadequate and insufficient.

8.
Successors.

(a)
This Agreement is personal to the Executive and without the prior written
consent of the Corporation shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive's legal representatives.

(b)
This Agreement shall inure to the benefit of and be binding upon the Corporation
and its successors and assigns.

9.
Miscellaneous.

(a)
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended, modified, repealed,
waived, extended or discharged except by an agreement in writing signed by the
party against whom enforcement of such amendment, modification, repeal, waiver,
extension or discharge is sought. No person, other than pursuant to a resolution
of the Board or a committee thereof, shall have authority on behalf of the
Corporation to agree to amend, modify, repeal, waive, extend or discharge any
provision of this Agreement or anything in reference thereto.

(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
Ronald L. Goolsby
c/o Valassis Communications, Inc.
19975 Victor Parkway
Livonia, MI 41852
 
If to the Corporation:
Valassis Communications, Inc.
19975 Victor Parkway
Livonia, MI 48152
Attention: Todd L. Wiseley, Esq.


5

--------------------------------------------------------------------------------




(c)
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

(d)
The Corporation may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e)
This instrument contains the entire agreement of the Executive and the
Corporation with respect to the subject matter hereof and all promises,
representations, understandings, arrangements and prior agreements are merged
herein and superseded hereby.

(f)
The parties intend that the payments and benefits provided for in this Agreement
to either be exempt from Section 409A of the Code or be provided in a manner
that complies with Section 409A of the Code. Notwithstanding anything contained
herein to the contrary, all payments and benefits which are payable upon a
termination of employment hereunder shall be paid or provided only upon those
terminations of employment that constitute a 'separation from service' from the
Corporation within the meaning of Section 409A of the Code (determined after
applying the presumptions set forth in Treas. Reg. Section 1.409A-l(h)(1)).

[Signature Page Follows]

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from its
Board of Directors, the Corporation has caused this Agreement to be executed as
of the day and year first above written.
VALASSIS COMMUNICATIONS, INC.
 
By: /s/ Todd L. Wiseley
Name: Todd L. Wiseley
Title: General Counsel, Executive Vice President, Administration and Secretary
 
/s/ Ronald L. Goolsby
Ronald L. Goolsby




7